Citation Nr: 0522645	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  98-19 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented or 
submitted to reopen a claim for entitlement to service 
connection for otitis media and mastoiditis of the right ear.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from July 1953 to September 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

The veteran provided testimony at a personal hearing before 
personnel at the RO in June 1999.  A transcript of this 
hearing is of record.  This claim was previously before the 
Board in June 2003 and November 2003 and was remanded for 
further development in November 2003.  

The veteran has also raised the issue of entitlement to 
service connection for otitis media and mastoiditis of the 
left ear.  This issue, however, is not currently developed or 
certified for appellate review.  Accordingly, it is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The RO denied service connection for otitis media and 
mastoiditis of the right ear in a March 1954 rating decision 
and properly notified the veteran, who did not initiate an 
appeal of that decision.

3.  Evidence received since the March 1954 rating decision is 
not cumulative of evidence previously of record and raises a 
reasonable possibility that, when viewed in context of all 
the evidence, the outcome of the claim would change.

4.  There is competent evidence of a current diagnosis of 
chronic otitis media of the right ear. 

5.  There is competent evidence of a current diagnosis of 
right ear hearing loss.

6.  There is no evidence of left ear hearing loss in service, 
or within one year after service, and no competent medical 
evidence linking the veteran's left ear hearing loss with his 
period of service.


CONCLUSIONS OF LAW

1.  The rating decision of March 1954 is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2004).

2.  New and material evidence has been received since the 
March 1954 rating decision to reopen a claim for service 
connection for otitis media and mastoiditis of the right ear.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  Service connection for otitis media and mastoiditis of 
the right ear is established.  38 U.S.C.A. §§1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).  

4.  Service connection for right ear hearing loss is 
established.  38 U.S.C.A. §§1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

5.  Service connection for left ear hearing loss is not 
established.  38 U.S.C.A. §§1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the letters sent to the veteran in 
June 2001 and January 2004.  Since these letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.   See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
statements of the case (SSOCs) he was provided with specific 
information as to why his claims were being denied, and of 
the evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159 in the April 2003 SSOC.  

Finally, with respect to element (4), the Board notes that 
through various correspondence and the SSOCs the veteran was 
generally informed to send any evidence to VA in his 
possession that pertains to his claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in 1998.  However, the claimant still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the veteran in 2001 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and additional SSOCs were provided to the 
veteran in April 2003 and June 2005.

The claims folder contains all available service medical 
records, VA medical records, and private medical records.  
The veteran has not identified any other outstanding evidence 
to be obtained.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini II; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 44, 630 (codified as amended 
at 38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  66 Fed. Reg. At 45,620.  Because the 
appellant's claim was received in June 1998, the amended 
regulations are not applicable.  

New and Material Evidence to Reopen 
Otitis Media and Mastoiditis of the Right Ear

The veteran submitted his original claim for service 
connection for otitis media and mastoiditis of the right ear 
in March 1954.  The RO denied that claim in a March 1954 
rating decision, arguing that this condition existed prior to 
service.  Although the RO provided notice of the denial, the 
veteran did not initiate an appeal.  

When the RO denied the appellant's claim for service 
connection and the veteran did not appeal within one year of 
the date of the letter notifying him of the denial, that 
decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 3.160(d) (2002); see also Suttman v. Brown, 5 
Vet. App. 127, 135 (1993) (section 7105(c) finality also 
subject to section 5108 exception).  

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108 (West 2002).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
[This claim to reopen was already pending on the effective 
date of the most recent amendment of 38 C.F.R. § 3.156(a), 
which expressly applies only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001).  Consequently, this appeal is decided under the older 
version of the regulations.]

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since June 1961 is of 
concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require 
evidence submitted since the prior denial to "contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.

In October 1969 the veteran filed another claim for otitis 
media and mastoiditis of the right ear.  The original March 
1954 rating decision was confirmed by a subsequent rating 
decision dated in October 1969.  In June 1998 the veteran 
filed yet another claim for otitis media and mastoiditis, 
this time for both ears.  The RO denied the right ear claim 
in September 1998 arguing that the appellant failed to submit 
"new and material evidence" which could connect the injury 
to military service.  The RO has never adjudicated the 
veteran's claim for service connection for otitis media and 
mastoiditis of the left ear.  The veteran filed a Notice of 
Disagreement (NOD) to the September 1998 rating decision in 
November 1998.  An appeal was timely filed in December 1998.

The Board notes that even though the RO's June 1998 rating 
decision found that there was no new and material evidence to 
reopen the claim, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine on 
its own whether there is new and material evidence to reopen 
the claim.  

Upon review of the record, the Board finds that evidence 
received since the March 1952 rating decision is new and 
material.  Specifically, an enlistment examination for the 
National Guard dated April 1949, which was received by the RO 
in April 2003, shows normal hearing prior to service and is 
negative for evidence of otitis media and mastoiditis.  This 
report contradicts the March 1952 rating decision's finding 
that the veteran's otitis media existed prior to service.  
Such evidence is new and material within the meaning of the 
VA regulations.  38 C.F.R. §3.156(a).  Therefore, the claim 
is reopened.  38 U.S.C.A. § 5108.

As the Board has reopened the claim for service connection 
for otitis media and mastoiditis the appeal must now be 
considered based on all the evidence of record.  The fact 
that the RO decided the veteran's claim upon a finding that 
the veteran had not presented new and material evidence to 
reopen the claim does not limit the scope of the Board's 
review of the matter on appeal.  Bernard, 4 Vet. App. at 392-
94.  

Service Connection Claims
 
Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  In fact, a 
claimant may establish direct service connection for a 
hearing disability which initially manifests itself several 
years after separation from service on the basis of evidence 
showing that the current hearing loss is causally related to 
injury or disease suffered in service.  Hensley v. Brown, 5 
Vet. App. 155, 164 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2004), 
which provide: "For the purpose of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 
percent."  This regulation defines hearing loss disability 
for VA compensation purposes.  



1.  Otitis Media and Mastoiditis of the Right Ear

In this case, medical evidence shows a current diagnosis of 
chronic otitis media with cholesteatoma of the right ear.  An 
April 1949 pre-service enlistment examination for the 
National Guard shows the veteran's hearing to be 15/15 
(whispered voice test) in each ear.  There is no indication 
of otitis media in either ear.  The veteran entered active 
duty in July 1953.  His entrance examination is unavailable.  
Less than one month after entering service the veteran 
complained drainage of the right ear.  He was seen at the ENT 
(Ear, Nose, and Throat) Clinic in August 1953.  On physical 
examination the veteran was found to have chronic right ear 
otitis media and mastoiditis.  The veteran was subsequently 
discharged from service in September 1953 due to his right 
ear disorder.  His September 1953 separation examination 
showed the veteran's hearing to be 5/15 (whispered voice 
test) in the right ear and 15/15 in the left ear.  Other 
medical evidence in the claims file shows private medical 
records evidencing problems with chronic draining dating back 
to 1971.  

The Board has concluded the evidence demonstrates that the 
veteran's otitis media and mastoiditis of the right ear did 
not exist prior to service and was thus incurred during 
service.  By finding all reasonable doubt in the veteran's 
favor, it appears that this problem has been nearly 
continuous after service.  Accordingly, the Board finds that 
the evidence supports service connection for otitis media and 
mastoiditis of the right ear.  38 U.S.C.A. § 5107(b).  

	2.  Right Ear Hearing Loss

In this case, medical evidence shows a current diagnosis of 
right ear hearing loss for VA disability compensation 
purposes.  See 38 C.F.R. § 3.385.  The evidence also suggests 
a link between the veteran's current right ear hearing loss 
and his time in service.  As was stated earlier, an April 
1949 pre-service enlistment examination for the National 
Guard shows the veteran's hearing to be 15/15 (whispered 
voice test) in the right ear.  The veteran entered active 
duty in July 1953 and was subsequently discharged from 
service in September 1953 due to otitis media and mastoiditis 
of the right ear.  His September 1953 separation examination 
showed the veteran's hearing to be 5/15 (whispered voice 
test) in the right ear.   

The Board has concluded the evidence demonstrates that the 
veteran's hearing acuity of the right ear decreased during 
service.  Accordingly, the Board finds that the evidence 
supports service connection for right ear hearing loss.  38 
U.S.C.A. § 5107(b).

	3.  Left Ear Hearing Loss

The veteran claims that he was exposed to a loud explosion in 
service, which, according to the veteran, has developed into 
left ear hearing loss.  The Board notes that several 
audiological evaluation reports show that the veteran has a 
left ear hearing loss disability for VA purposes.  See 38 
C.F.R. § 3.385.  Thus, the Board will concede that he has a 
current left ear hearing loss disability.

Service medical records show no hearing loss of the left ear 
in service.  As was stated earlier, an April 1949 pre-service 
enlistment examination for the National Guard shows the 
veteran's hearing to be 15/15 (whispered voice test) in the 
left ear.  His September 1953 separation examination showed 
the veteran's hearing to be 15/15 (whispered voice test) in 
the left ear.  This indicates normal hearing.  As a whole, 
the Board must find that the service medical records provide 
evidence against this claim.    

The first objective showing of any left ear hearing loss in 
the record is a private medical record dated in January 1985, 
approximately 32 years after service.  The veteran has not 
submitted any competent medical evidence relating his left 
ear hearing loss to service. 

Given the evidence of record, service connection for left ear 
hearing loss is not warranted.  While the veteran claims that 
he was exposed to acoustic trauma in service, there is no 
nexus between the veteran's current left ear hearing loss and 
service.  No competent professional has attributed the post 
service diagnosis of left ear hearing loss to the veteran's 
service.  The service medical records indicate normal hearing 
at separation from service. 

The veteran's claim for service connection implicitly 
includes the assertion that his left ear hearing loss is 
related to service, but his personal opinion as a lay person 
not trained in medicine is not competent evidence needed to 
establish a link between his hearing loss and its 
relationship to service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu, 2 Vet. App. at 492.  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Thus, the veteran's personal 
opinion that the disability at issue began in service or that 
it is otherwise related to service is not a sufficient basis 
for awarding service connection.  As there is no evidence 
that the veteran's left ear hearing loss is related to 
service, his claim for service connection must be denied.  38 
U.S.C.A. § 5107(b).

The Board notes that an etiological opinion has not been 
obtained with regard to the left ear hearing loss issue.  
However, the Board finds that the evidence, discussed above, 
which indicates that the veteran did not receive treatment 
for the claimed disorder during service or that there is any 
competent medical evidence showing or indicating a nexus 
between service and the disorder at issue warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R. § 3.159 
(c)(4) (2004).  As service and post-service medical records 
provide no basis to grant this claim, and provide evidence 
against the claim, the Board finds no basis for a VA 
examination to be obtained.


ORDER

As new and material evidence has been received, the claim for 
service connection for otitis media and mastoiditis of the 
right ear is reopened and granted, subject to the laws and 
regulations governing payment of monetary benefits. 



Service connection for right ear hearing loss is granted.  

Service connection for left ear hearing loss is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


